TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00095-CR


Daniel Woolard Knox, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
NO. 09-1687-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant has filed a motion to dismiss his appeal, explaining that issues related to
the terms of his sentence have been clarified.  The motion is signed by appellant and his attorney in
compliance with rule 42.2.  See Tex. R. App. P. 42.2.  We grant the motion and dismiss the appeal.

						____________________________________
						David Puryear, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed on Appellant's Motion
Filed:   March 30, 2011
Do Not Publish